DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-15, in combination with applicant’s amendments, filed July 1, 2021, with respect to claims 1 and 21 have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 11, 14, 16, 17, 19, 21-27, 29, 30, 32, 35, 39, 42, 44, 51 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample, the method comprising, among other essential elements, wherein the incident electromagnetic radiation comprises a range of different wavelengths and the method comprises: dispersing the different wavelengths in the range of different wavelengths along different paths through the scattering medium and focusing the different wavelengths to the same focal plane or the same focal volume within the sample; or dispersing the different wavelengths in the range of different wavelengths along different paths through the scattering surface region of the sample and focusing the different wavelengths to the same focal plane or the same focal volume within the sub-surface region of the sample, in combination with the 
Regarding claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an imaging system for use in imaging a sample through a scattering medium, or for use in imaging a sub-surface region of a sample through a scattering surface region of the sample, the system  comprising, among other essential elements, wherein the illumination arrangement is configured to provide the incident electromagnetic radiation with a range of different wavelengths, and to: disperse the different wavelengths in the range of different wavelengths along different paths through the scattering medium, and to focus the different wavelengths to the same focal plane or the same focal volume within the sample; or disperse the different wavelengths in the range of different wavelengths along different paths through the scattering surface region of the sample, and to focus the different wavelengths to the same focal plane or the same focal volume within the sub-surface region of the sample, in combination with the rest of the limitations of the above claim.  Claims 22-27, 29, 30, and 32 are dependent from claim 21 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877